DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
camera unit in claims 1-3
processing unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “light passing portion.” It is unclear what structures comprise the light passing portion. Examiner suggests amending claim 1 to include the limitations of claim 2 which further define the light passing portion.
	Claim 3 recites the limitation “… and configures a further other part of the holding face.” It is unclear what the other part of the holding face is configured for. It is also unclear what “a further part of the holding face” is structurally. Examiner suggests further defining the other part of the holding face.
	Claim 4 recites the limitation “light passing member.” It is unclear what structurally comprises the light passing member. Examiner suggests structurally defining what a light passing member is.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozai et al (US 9,934,957) in view of Noda et al (US 2017/0243738).
Regarding claim 1, Kozai discloses a processing apparatus comprising: 
a chuck table (Fig. 4 #8 chuck table) having a holding face (Fig. 4 #12a holding surface) exposed upwardly and configured to suck and hold a plate-like workpiece placed on the holding face (Fig. 4 #12a holding surface); 
a camera unit (Fig. 4 #18 imaging means) arranged above the chuck table (Fig. 4 #8 chuck table) and configured to image the workpiece held by the chuck table (Fig. 4 #8 chuck table); 
wherein the chuck table (Fig. 4 #8 chuck table) includes a holding portion (Fig. 4 #12 porous member) that has an upper face configuring part of the holding face and causes a negative pressure to act upon the workpiece placed on the holding face (Col. 4 lines 57-62 ---"The porous member 12 has a plurality of minute suction holes in the upper holding surface 12a. When a negative pressure generated by the suction source acts through the minute suction holes, the porous member 12 holds the bonded wafer 1 placed on the upper holding surface 12a under suction.”), 
and a light passing portion (Fig. 4 #8a through holes) that passes light, the light passing portion (Fig. 4 #8a through holes) includes a first region that overlaps with the workpiece held by the chuck table and configures another part of the holding face (Shown in the figure below), and the camera unit is capable of imaging, by detecting light reflected by the first mirror face after having been reflected by a second region opposing to the first region of the workpiece held by the chuck table and advanced from the first region into the light passing portion, the second region of the workpiece (Examiner notes that the phrase “the camera unit is capable of imaging, by detecting light reflected…” is a statement of intended use and the structure of the device as taught by Kozai can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.).

    PNG
    media_image1.png
    537
    679
    media_image1.png
    Greyscale

However, Kozai does not disclose a processing unit configured to process the workpiece on a basis of an imaging result of the camera unit or the light passing portion has a first mirror face that reflects light that advances from the first region into the light passing portion.
Nonetheless, Noda teaches a processing unit (Fig. 7 #10 controller) configured to process the workpiece on a basis of an imaging result of the camera unit ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify processing apparatus of Kozai by incorporating the controller as taught by Noda for the purpose of improving the process efficiency of process substrates. ([0015])
Furthermore, Noda teaches the light passing portion has a first mirror face (Fig. 7 #321 half mirror) that reflects light that advances from the first region into the light passing portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify processing apparatus of Kozai by incorporating the half mirror as Noda for the purpose of directing light towards the camera for evaluation.
Regarding claim 4, Kozai in view f Noda teaches the apparatus as appears above (see the rejection of claim 1), and Kozai further teaches wherein the light passing portion (Fig. 4 #8a through holes) includes a light passing member ([0030] lines 12-14 ---"Members made of glass or the like which transmit light therethrough are embedded in the respective through holes 8a.”) that shields an internal space of the light passing portion (Fig. 4 #8a through holes)from outside.
Regarding claim 5, Kozai in view of Noda teaches the apparatus as appears above (see the rejection of claim 1), and Kozai further teaches wherein the light passing portion (Fig. 4 #8a through holes) is filled with a light passing member ([0030] lines 12-14 ---"Members made of glass or the like which transmit light therethrough are embedded in the respective through holes 8a.”).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach or suggest an external mirror provided on an outer side in a diametrical direction of the chuck table, wherein the light passing portion has an exposed face exposed to a side face of the chuck table from claim 2, nor does the cited prior art disclose, teach, or suggest wherein the light passing portion further includes a third region that does not overlap with the workpiece held by the chuck table and configures a further other part of the holding face, the camera unit is positioned above the third region when the light is to be detected, and the light passing portion further has a second mirror face that reflects the light reflected by the first mirror toward the camera unit through the third region.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761